Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Grant Lee on 8/18/22.

The application has been amended as follows: 

Claim 1) “…(b) sequencing nucleic acid from the cell-free blood sample, to detect the presence of one or more mutations in at least a portion of each of APC, BRCA1, BRCA2, EGFR, ERBB2, ALK, BRAF, DPYD, AR, CCND1, CCND2, CCND3, CD274, KRAS, MET, TP53, KIT, NRAS, PDGFRA, RET, ROS1, MSH2, MSH6, NF2, PDCD1LG2, PMS2, ABL1, AKT1, AKT2, ARAF, CDK6, CSF1R, CTNNB1, DDR2, EZH2, FGFR1, FGFR2, CDK4, CDKN2A, FGFR3, FLT1, FLT3, FLT4, GATA3, GNA11, GNAQ, GNAS, IDH1, IDH2, JAK2, ESR1, FBXW7, JAK3, KDR, MAP2K1, MAP2K2, MTOR, NFE2L2, NTRK1, PDGFRB, PIK3CA, PIK3R1, PTCH1, KEAP1, MLH1, RAF1, RNF43, TERT promoter, TSC1, TSC2, PTEN, RB1, SMAD4, SMO, STK11, VHL, and UGT1A1, wherein a….”

Claim 9) “…(b) sequencing at least a portion of each of APC, BRCA1, BRCA2, EGFR, ERBB2, ALK, BRAF, DPYD, AR, CCND1, CCND2, CCND3, CD274, KRAS, MET, TP53, KIT, NRAS, PDGFRA, RET, ROS1, MSH2, MSH6, NF2, PDCD1LG2, PMS2, ABL1, AKT1, AKT2, ARAF, CDK6, CSF1R, CTNNB1, DDR2, EZH2, FGFR1, FGFR2, CDK4, CDKN2A, FGFR3, FLT1, FLT3, FLT4, GATA3, GNA11, GNAQ, GNAS, IDH1, IDH2, JAK2, ESR1, FBXW7, JAK3, KDR, MAP2K1, MAP2K2, MTOR, NFE2L2, NTRK1, PDGFRB, PIK3CA, PIK3R1, PTCH1, KEAP1, MLH1, RAF1, RNF43, TERT promoter, TSC1, TSC2, PTEN, RB1, SMAD4, SMO, STK11, VHL, and UGT1A1;
(c) measuring….”


	Cancel claims 6-8 and 12, which are directed to inventions non-elected without traverse.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642